                                           Case 3:20-cv-02282 Document 1 Filed 04/03/20 Page 1 of 5



                                1
                                    ANDREW A. FORD, ESQ. (SBN 237481)
                                2 CHRISTOPHER P. HOUSH, ESQ. (SBN 314296)
                                    Moskowitz LLP
                                3 180 Montgomery Street, Suite 1950
                                    San Francisco, CA 94104
                                4 Tel: (415) 394-7200
                                    Fax: (415) 398-6501
                                5 Email: aford@moskowitzllp.com
                                    Email: choush@moskowitzllp.com
                                6
                                7
                                    Attorneys for Plaintiff
                                8 LENNY TRAKHTER and NATALYA MALAKHOVA, individually
                                9                                  UNITED STATES DISTRICT COURT

                             10                                   NORTHERN DISTRICT OF CALIFORNIA

                             11 LENNY TRAKHTER and NATALYA                              Civil No.
                                    MALAKHOVA
                             12                                                         COMPLAINT FOR REFUND OF
                                                    Plaintiffs,                         OVERPAYMENT OF TAXES
                             13
                                           vs.
                             14
                             15 UNITED STATES OF AMERICA
                             16                     Defendant.

                             17
                             18
                                           COME NOW PLAINTIFFS through counsel who is duly admitted to practice before the
                             19
                             20 Court. In support of their Complaint, Plaintiffs state as follows:
                             21                                              INTRODUCTION

                             22            1. This is a civil action seeking refund from the Internal Revenue Service (“IRS”) of
                             23                                                                                          \
                                                 $160,065.98 for tax year 2008 that was paid by Lenny Trakhter and Natalya
                             24
                                                 Malakhova (“Trakhter”). The civil action is related to errors made by the IRS in an
                             25
                                                 audit of Trakhter’s 2008 tax return as well as a subsequent assessment of penalties for
                             26
                                                 late payment of tax and accuracy related penalties.
                             27
                             28
       MOSKOWITZ LLP
180 Montogmery Street, Suite 1950
    San Francisco, CA 94104
      T: 415-394-7200                                                         COMPLAINT
      F: 415-398-6501
                                    Case 3:20-cv-02282 Document 1 Filed 04/03/20 Page 2 of 5



                                1                                     JURISDICTION

                                2   2. This Court has jurisdiction pursuant to the following statutes:
                                3          a. 28 U.S.C. §1346, 28 U.S.C. §1491, 26 U.S.C. §7422 and 26 U.S.C. §704 which
                                4
                                               provides for judicial review of agency matters.
                                5
                                           b. 28 U.S.C. §§2201-2202 which provides the district courts with authority to
                                6
                                               provide declaratory relief under the Declaratory Judgement Act
                                7
                                8   3. Venue is proper in this district pursuant to 28 U.S.C. §§1391 and 1396. Defendant is

                                9      the United States, and a substantial part of the events occurred in this judicial district.
                             10                                            FACTS
                             11
                                    4. Plaintiff, Lenny Trakhter, social security number xxx-xx-1614 is a citizen of the United
                             12
                                       States of America. Plaintiff’s current mailing address is: 19740 Cottonwood Street,
                             13
                                       Groveland, CA 95321. Plaintiff, Natalya Malakhova, social security number xxx-xx-
                             14
                                       7858 is a citizen of the United States of America. Plaintiff’s current mailing address is:
                             15
                                       19740 Cottonwood Street, Groveland, CA 95321.
                             16
                                    5. The IRS is the federal tax collection and administrative agency of Defendant. Plaintiff
                             17
                                       sues the IRS for the refund of $160,065.98 for tax year 2008 that was paid by Trakhter,
                             18
                             19        including related interest; and IRS for damages, including the award of reasonable

                             20        costs and attorneys’ fees.
                             21
                                    6. Plaintiffs are individuals who filed their 2008 tax return on June 8, 2009. The tax return
                             22
                                       filed by Plaintiffs indicated a total tax liability of $8,040.00.
                             23
                                    7. On or about July of 2010, the IRS conducted an audit of Plaintiffs’ 2008 tax return. In
                             24
                                       its audit, the Internal Revenue Service concluded that Plaintiffs understated the income
                             25
                             26        from their company (see Exhibit A attached).

                             27     8. The IRS determined that Plaintiffs formed a construction company in December of

                             28        2007. The IRS went on to assert that Plaintiffs did not keep separate personal and
                                                                      COMPLAINT
       MOSKOWITZ LLP
180 Montogmery Street, Suite 1950
    San Francisco, CA 94104
      T: 415-394-7200
      F: 415-398-6501
                                                                               2
                                    Case 3:20-cv-02282 Document 1 Filed 04/03/20 Page 3 of 5



                                1      business bank accounts, and that corporate funds were used to pay personal expenses

                                2      (Exhibit A).
                                3   9. In its examination, the IRS claimed Plaintiff underreported gross income and
                                4
                                       overstated business expenses. As a result, the net income of taxpayer’s corporation was
                                5
                                       increased by $363,902 (Exhibit A).
                                6
                                    10. Missing funds from the corporation were deemed as a constructive dividend distributed
                                7
                                8      to shareholders, which, in this instance, are Plaintiffs (Exhibit A)..

                                9   11. The auditor for the IRS conducted a bank deposit analysis for the 2008 tax year,
                             10        however the auditor’s calculations are unclear and nowhere on the calculations does the
                             11
                                       auditor clarify the increase to net income of $363,902 (Exhibit A).
                             12
                                    12. Additionally, the auditor disregarded and did not take into account the business
                             13
                                       expenses of Plaintiffs’ corporation.
                             14
                                    13. As a result of the increase in income of $363,902, additional tax in the amount of
                             15
                                       $82,421 was assessed against taxpayers, as well as a miscellaneous penalty in the
                             16
                                       amount of $16,676.60, late payment penalties in the amount of $20,845.50, a penalty
                             17
                                       for failure to prepay in the amount of $215, and interest in the amount of $39,161.88
                             18
                             19        (see Exhibit B attached).

                             20     14. On April 5, 2018, the IRS erroneously levied and obtained $160,065.98 from Plaintiffs

                             21        (Exhibit B).

                             22     15. On April 3, 2019, Plaintiffs filed a Request for Audit Reconsideration with the IRS for

                             23        tax year 2008. (See Exhibit C attached).
                             24     16. On or about July 2, 2019 Plaintiffs’ counsel contacted the IRS to confirm that the
                             25        Request for Audit Reconsideration had been received. Plaintiffs’ counsel was told that
                             26        the Request for Audit Reconsideration had not been received. Plaintiffs’ counsel
                             27
                             28
                                                                      COMPLAINT
       MOSKOWITZ LLP
180 Montogmery Street, Suite 1950
    San Francisco, CA 94104
      T: 415-394-7200
      F: 415-398-6501
                                                                              3
                                    Case 3:20-cv-02282 Document 1 Filed 04/03/20 Page 4 of 5



                                1      resubmitted the Request for Audit Reconsideration to the IRS for tax year 2008 on

                                2      Jul3, 2019. (See Exhibit D attached).
                                3   17. On February 22, 2020, Plaintiffs filed IRS Form 843 “Claim for Refund and Request
                                4      for Abatement” for tax year 2008. (See Exhibit E attached).
                                5   18. 26 U.S.C. §6511 of the Internal Revenue Code provides that a claim for refund is
                                6      timely filed if it is filed within three (3) years of the date of the filing of the tax return
                                7
                                       or within two (2) years of the date of payment of the tax. Since the tax in this instance
                                8
                                       was paid on April 5, 2018, Plaintiffs have filed this claim in a timely manner.
                                9
                             10                  FIRST CAUSE OF ACTION- CLAIM FOR RELIEF

                             11
                                    19. Plaintiffs incorporate the allegations set forth in paragraphs 4 through 18, above as if
                             12
                                       fully set forth herein.
                             13
                                    20. Recovery is sought of the tax assessed, as well as interest and penalties in the amount
                             14
                                       of $160,065.98 for tax year 2008.
                             15
                             16     21. Plaintiffs are individuals who filed their 2008 tax return on June 8, 2009. The tax return

                             17        filed by Plaintiffs indicated a total tax liability of $8,040.00.

                             18     22. On or about July of 2010, the IRS conducted an audit of Plaintiffs’ 2008 tax return. In

                             19        its audit, the Internal Revenue Service concluded that Plaintiffs understated the income
                             20        from their company and overstated business expenses. As a result, the net income of
                             21
                                       taxpayer’s corporation was increased by $363,902.
                             22
                                    23. Missing funds from the corporation were deemed as a constructive dividend distributed
                             23
                                       to shareholders, which, in this instance, are Plaintiffs.
                             24
                             25     24. The IRS auditor’s calculations are unclear and nowhere on the calculations does the

                             26        auditor clarify the increase to net income of $363,902 (see attached).

                             27
                             28
                                                                       COMPLAINT
       MOSKOWITZ LLP
180 Montogmery Street, Suite 1950
    San Francisco, CA 94104
      T: 415-394-7200
      F: 415-398-6501
                                                                                4
Case 3:20-cv-02282 Document 1 Filed 04/03/20 Page 5 of 5
